Citation Nr: 0117874	
Decision Date: 07/06/01    Archive Date: 07/05/01

DOCKET NO.  01-02 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for status post 
laminectomy/Post's disease (spinal tuberculosis) claimed as a 
back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from June 1976 to June 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


REMAND

After reviewing the evidence, the Board must remand this case 
for the following development.  With respect to the veteran's 
claim for service connection for status post 
laminectomy/Post's disease (spinal tuberculosis) claimed as a 
back disorder, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In the present case, in August 1999, the RO denied 
the veteran's service connection claim for status post 
laminectomy/Post's disease (spinal tuberculosis) claimed as a 
back disorder.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2100 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)). 

The Board further finds that the evidence of record with 
respect to veteran's claim for entitlement to service 
connection for status post laminectomy/Post's disease (spinal 
tuberculosis), claimed as a back disorder, is inadequate for 
the following reasons.  The Board notes that the bulk of the 
veteran's service medical records are unavailable.  Under 
such circumstances, there is a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the service medical records.  Moore v. Derwinski, 
1 Vet. App. 401, 406 (1991); Cuevas v. Principi, 3 Vet. App. 
543, 548 (1992).  The Board is also under a duty to advise 
the claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); 
Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992). 

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) elaborated on the VA's 
responsibility to obtain a veteran's service medical records.  
Specifically, the Federal Circuit stated the VA must make 
more than a single attempt to locate such records, and must 
inform the veteran of their absence, so that he may 
independently seek to obtain them.  Hayre, 188 F.3d at 1331-
32; see also McCormick v. Gober, 14 Vet. App. 39 (2000).  In 
September 1998, the Board notes that the RO did specifically 
notify the veteran that his service medical records were 
unavailable, apparently due to a fire at the National 
Personnel Records Center (NPRC).  The Board notes by history, 
however, that the fire that destroyed a large number of 
veteran's records occurred in 1973, several years before the 
veteran entered the military in 1976.  Therefore, it does not 
make sense that the veteran's records may have been destroyed 
in the fire in 1973 since his service medical records could 
not have been stored there at that time.  In addition, the RO 
provided the veteran with a NA Form 13055 and requested that 
he provide more details with respect to his military service.  
The Board notes that, although the RO forwarded the veteran's 
completed NA Form 13055 to the NPRC, there is no indication 
in the record that the NPRC ever responded.  
 
The veteran subsequently submitted his own copies of some of 
his service medical records.  These service medical records 
essentially show that the veteran was treated for low back 
strain or sprain in November 1979.  According to a November 
1979 service treatment record, the veteran reported that he 
had experienced similar low back pain a year earlier, 
although it was now more severe.  According to a November 
1979 service x-ray of the veteran's low back the radiologist 
provisionally diagnosed either low back strain or sprain.  
After reviewing the x-ray results, the radiologist noted that 
the veteran's low back was within normal limits.   

Moreover, although the veteran reported a history of back 
pain on his January 1980 separation examination report, the 
examiner noted that the veteran's back was normal.  The 
veteran specifically contends that with respect to the 
veteran's dental condition (box 44) on his January 1980 
separation examination report, the examiner apparently noted 
that the veteran had "TB" (tuberculosis).  The veteran 
further alleges that if he had tuberculosis during service, 
his current Post's disease (spinal tuberculosis) would then 
be related to service.  The Board notes, however, that it is 
unclear if the examiner's written remarks actually reflect a 
diagnosis of tuberculosis.  Therefore, on remand this should 
be clarified by a medical professional.

The veteran also maintains in his February 2001 substantive 
appeal that he was prescribed medication during service for 
his low back disorder.  In other words, the veteran 
essentially contends that there are additional service 
medical records, which are not of record, that would show 
that he received medication and additional treatment for his 
low back. 

In light of the foregoing, and pursuant to the recent 
developments in the law, the RO should make a further attempt 
to obtain the additional specifically requested service 
medical records.  McCormick v. Gober, 14 Vet. App. 39 (2000) 
(holding VA has undertaken a duty to obtain service medical 
records); Graves v. Brown, 8 Vet. App. 522, 525 (1996).  To 
reiterate, if the RO is unable to obtain the veteran's 
service medical records, it should notify him that it was 
unable to obtain pertinent service medical records so that 
the veteran may know the basis for the denial of his claim; 
that he may independently attempt to obtain service medical 
records; and that he may submit alternative evidence.

According to records provided by the Social Security 
Administration (SSA), the SSA granted the veteran disability 
benefits effective from March 1996 for a primary diagnosis of 
status post laminectomy/Post's disease (spinal tuberculosis).  
The SSA apparently based its decision on medical records 
dated from the mid-1990s, which clearly show that the veteran 
currently experiences status post laminectomy/Post's disease 
(spinal tuberculosis).  These records, however, fail to 
provide a nexus opinion that links the veteran's current low 
back disorder to military service.

The medical evidence of record indicates that during the 
veteran's service he underwent treatment for low back pain, 
and that he currently is diagnosed with status post 
laminectomy/Post's disease (spinal tuberculosis), a low back 
disorder.  There is no medical nexus evidence, however, 
linking the inservice injury with the veteran's current low 
back disorder.  Where the record before the Board is 
inadequate, a remand is required.  The development of facts 
includes a "thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one."  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  The Board is not competent to render 
medical determinations that are not solidly grounded in the 
record.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).

Therefore, the RO should schedule the veteran for appropriate 
medical examination in order to determine whether the 
veteran's currently diagnosed status post laminectomy/Post's 
disease (spinal tuberculosis) is more likely than not related 
to the injury described during service.  

The Board reminds the appellant that consideration of a claim 
for VA compensation benefits is premised on his cooperation 
with respect to the proper development of his claim.  Under 
VA regulations, it is incumbent that he submit to a VA 
examination if he is applying for VA compensation benefits.  
Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992).

Accordingly, in order to afford the veteran due process and 
insure that the record before the Board is complete, this 
case is REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
request that he submit the names (and for 
non-VA treatment, the addresses) and 
approximate dates of treatment for all VA 
and non-VA medical treatment received for 
his status post laminectomy/Post's 
disease (spinal tuberculosis).  After 
obtaining any necessary consent, the RO 
should request copies of any records 
specifically relating to treatment for 
the currently diagnosed status post 
laminectomy/Post's disease (spinal 
tuberculosis).  The veteran should also 
be asked to provide copies of his service 
medical records that he may have in his 
possession.

2.  The RO should also contact the NPRC 
in St. Louis, Missouri and request any 
service medical records on file regarding 
the veteran.  If the service medical 
records are not available, the RO should 
request an explanation from the NPRC.

3.  If the RO is unsuccessful in 
obtaining the additional records 
described in the preceding paragraph, the 
veteran should be given the opportunity 
to respond, by independently attempting 
to obtain any additional records; and/or 
submitting alternative evidence, in 
accordance with Hayre, 188 F.3d 1327.

4.  Then, the RO should arrange for an 
examination of the veteran by a physician 
with appropriate expertise.  The 
examination should be conducted at a VAMC 
or by the veteran's private physician if 
the veteran is unable to report for a VA 
examination.  The physician should be 
asked to review the claims folders, 
examine the veteran and offer an opinion 
as to the etiology of any diagnosed low 
back disorder.  The opinion should be 
stated in terms of whether a current low 
back disorder, to include status post 
laminectomy/Post's disease (spinal 
tuberculosis), is unlikely or as likely 
as not related to service.

The examiner should address the 
veteran's service medical records that 
reflect treatment for low back pain in 
November 1979, along with the post 
service medical evidence confirming the 
current low back disorder.  The examiner 
should also review the Dental section 
(box 44) of the veteran's January 1980 
service separation examination report in 
order to decipher the service examiner's 
handwriting.  In other words, the VA 
examiner should determine whether the 
service separation examiner diagnosed the 
veteran with "TB", and if so, is it 
related to the veteran's current low back 
disorder, Pott's disease (spinal 
tuberculosis).  A complete rationale for 
all opinions expressed must be provided.  
The examination report should be typed.  

5.  The RO must review the claims files 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

6.  Thereafter, the RO should 
readjudicate the claim on appeal.  If the 
benefit sought on appeal remains denied, 
the appellant should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to afford the veteran due process of law, and the Board does 
not intimate any opinion, either factual or legal, as to the 
ultimate disposition warranted in this case.  No action is 
required of the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



